TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00571-CV


In re Benny Wayne Stewart





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Benny Wayne Stewart has filed a petition for writ of mandamus, asking that
we compel Nathaniel Quarterman, the Executive Director of the Texas Department of Criminal
Justice, and Rissie Owens, the Chair of the Texas Board of Pardons and Paroles, to comply with
certain statutes governing disciplinary procedures against inmates of TDCJ. (1) See Tex. R. App.
P. 52.8.  We lack the authority to issue a writ against respondents in this case.  See Tex. Gov't Code
Ann. § 22.221 (West 2004) (courts of appeals have general mandamus authority over trial court
judges and may issue writs to non-judge respondents only to protect jurisdiction).  We therefore deny
the petition for writ of mandamus.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   September 26, 2008
1.   Relator addressed and mailed his petition to the Travis County District Clerk, who
forwarded the petition to this Court.  Trial courts have limited mandamus authority over public
officials, see Sheppard v. Thomas, 101 S.W.3d 577, 580 (Tex. App.--Houston [1st Dist.] 2003,
pet. denied), but "[o]nly the supreme court has the authority to issue a writ of mandamus . . . against
any of the officers of the executive departments of the government of this state to order or compel
the performance of a judicial, ministerial, or discretionary act or duty that . . . the officer or officers
are authorized to perform."  Tex. Gov't Code Ann. § 22.002(c) (West 2004).